DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments file 03 Mar 2021 have been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle M. Woodhouse (reg. #70,087) on 09 Mar 2021.
The application has been amended as follows: 
In the Claims:
Claim 1 line 9 “a second plurality of cutting elements secured to the at least one blade of the plurality of blades and extending from” has been changed to –a second plurality of cutting elements extending from--.
Claim 9 line 9 “a second plurality of cutting element secured to the at least one blade of the plurality of blades and extending from” has been changed to –a second plurality of cutting elements extending from--.
Claim 18 line 8 “securing a second plurality of cutting elements to the at least one blade, the second plurality of cutting element extending” has been changed to –securing a second plurality of cutting elements to extend--.

The prior art of record comprises of Choe, Huang, Lyons and Stevens. The prior art does not disclose, inter alia, an earth boring tool comprising a pocket (or recess) extending into a rotational leading face of at least one blade in at least a shoulder region of the least one blade wherein a plurality of cutting elements (#231) extend from and through a substantially planar back surface (#302) of the pocket (#215), in combination with the other recited limitations, as best seen in Fig 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        09 Mar 2021